DETAILED ACTION
This action is in response to the amendment/request for reconsideration filed 14 October 2021.
Claims 4-5, 10-11 are original.
Claims 1-3, 6-9, 12-13 are currently amended.
Claims 1-13 are pending.

The label “EN” indicates an examiner’s note.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, and 13 are objected to because of the following informalities:  Taking claim 1 as representative, the claim recites “the number of divisional in a first thermal network model” at line 6. There is insufficient antecedent basis for this limitation in the claim. Further the term “divisional” is used in a manner for which the description in the specification uses the term “divisions”, i.e. the meaning of “divisional” as determined from the claim context is what is termed “divisions” in the description. The phrase “a number of divisions in a first thermal network model” is recommended. Claims 7 and 13 recite similar limitations and have the same issues discussed with respect to claim 1. Appropriate correction is required.


Claims 3 and 9 are objected to because of the following informalities:  Taking claim 3 as representative, the claim recites “the relationship” at line 6. There is insufficient antecedent basis for this limitation in the claim. The phrase “a relationship” is recommended. Claim 9 recites the same limitation and has the same issues discussed with respect to claim 3. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claim 1:
Step 1:
The claim recites a “device comprising: a memory …; and a processor coupled to the memory and the process configured to perform a process comprising: [a process]”. Accordingly, at step 1, the claim is found to be directed to an invention falling within the statutory category of machines.
Step 2A – prong one:

The claim recites “determining the number of divisional of the pair of components in the first thermal network model by referring to the second information” which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. selecting a number by referring to a table [see figs 4-5].
The claim recites “generating a second thermal network model of the target product based on an estimation result obtained by the estimating and a determination result obtained by the determining” which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. drawing a thermal circuit diagram.
The claim recites “perform thermal analysis based on the second thermal network model of the target product” which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. viewing a thermal circuit diagram and performing simple evaluations [such as will heat transfer, or heat transferred in view of resistance] in the mind or on paper.
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception in the form of an abstract idea falling within the mental concepts grouping.
Step 2A – prong two:
The claim recites “a memory” and “a processor coupled to the memory” where the processor is configured to carry out the method and “output an analysis result of the thermal analysis” which amounts to mere instruction to apply the judicial exception using a generic 
Considering the claim as a whole there is the instruction to apply the judicial exception using a generic computer which does not integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(f)].
According, at step 2A – prong two, the claim is found to be directed to a judicial exception.
Step 2B:
As noted for step 2A – prong two, the claim includes instruction to apply the judicial exception using a generic computer; however, this does not amount to significantly more than the judicial exception itself [see MPEP 2106.05(f)].
Considering the claim as a whole there is the instruction to apply the judicial exception using a generic computer which does not amount to significantly more than the judicial exception itself [MPEP 2106.05(f)].
Accordingly, at step 2B, the claim is found to be directed to a judicial exception without signricantly more than the judicial exception itself.

Regarding claim 2:
The claim recites “receiving a correction request of the estimation result” which amounts to insignificant extra solution activity in the form of necessary data gathering; and does integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(g)]. Further, no particular manner of receiving is claimed so the scope of receiving includes well-
The claim recites “modifying the estimation result based on the correction request" which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. writing a new value in a table.
The claim recites “generating the second thermal network model of the target product based on the modified estimation result” which is a process that may be performed mentally with or without physical aid [see MPEP 2106.04(a)(2) III], e.g. drawing a thermal circuit diagram.
Considering the claim as a whole, there is necessary data gathering for a judicial exception with the instruction to apply the exception using a generic computer.
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 3:
The claim recites “[the determination includes] receiving information indicating first accuracy for the thermal analysis” which amounts to insignificant extra solution activity in the form of necessary data gathering; and does integrate the judicial exception into a practical application [see MPEP 2106.04(d) and MPEP 2106.05(g)]. Further, no particular manner of receiving is claimed so the scope of receiving includes well-understood, routine, and conventional forms of data gathering [see MPEP 2106.05(d) – e.g. “Receiving or transmitting data over a network” or “Storing and retrieving information in memory]; and does amount to significantly more than the judicial exception itself [see MPEP 2106.05(g)].

Considering the claim as a whole, there is necessary data gathering for a judicial exception with the instruction to apply the exception using a generic computer.
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 4:
The claim recites “the parameter regarding the thermal transfer includes an area ratio of the components”; however, this does not change the nature of “the determination” such that it is other than a process that may be carried out mentally with or without physical aid [as discussed for claim 1].
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 5:
The claim recites “the parameter regarding the thermal transfer includes a ratio of ease of thermal transfer in the components”; however, this does not change the nature of “the determination” such that it is other than a process that may be carried out mentally with or without physical aid [as discussed for claim 1].
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claim 6:
The claim recites “the processor is further configured to update, based on a thermal analysis result of the thermal analysis, the first information by using the estimation result and the second information by using the determination result” which but for the recitation of a generic computer component is a process that may be carried out mentally with or without physical aid, e.g. writing a new value in a table.
Accordingly, the reasoning provided for claim 1 applies, mutatis mutandis.

Regarding claims 7-12:
The claims recite a collection of steps. Accordingly, the claimed invention is found to fall within the statutory category of processes. The method is “computer-implemented” which amounts to mere instruction to apply the judicial exception using a generic computer. The method itself as like the method carried out by the device of the claims 1-6. Accordingly, claims 7-12 are rejected under the reasoning provided for claims 1-6, mutatis mutandis.

Regarding claim 13:
The claims recite a “non-transitory computer-readable medium storing thermal analysis program executable by one or more computers, the thermal analysis program comprising: [instructions for a method]”. Accordingly, the claimed invention is found to fall within the statutory category of articles of manufacture. The medium storing instruction amounts to mere instruction to apply the judicial exception using a generic computer. The method itself as like the method carried out by the device of the claim 1. Accordingly, claim 13 is rejected under the reasoning provided for claim 1, mutatis mutandis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida (JP 2007122506 A, using translation provided with the IDS filed 11 November 2019 and figures in the accompanying original disclosure) in view of Vinke (VINKE, HEINZ, AND CLEMENS JM LASANCE. "Compact models for accurate thermal characterization of electronic parts." IEEE Transactions on Components, Packaging, and Manufacturing Technology: Part A 20, no. 4 (1997): 411-419).

Regarding claim 1, Nishida discloses a thermal analysis device comprising:
a memory configured to store ([0013]: “a memory devise” and “an auxiliary storage device”) first information and second information, the first information being obtained from design information of a product and indicating whether two components have contact with each other ([0022]: “FIG, 4 Is a diagram showing a configuration example of the design information table. As shown in FIG. 4r a member ID, a material, and surface information are registered in the design information table 15 for each component. The member ID is information for uniquely identifying each component, The material is a material of the component. The surface information is registered for each surface constituting the component member, and includes position information (for example coordinate information of each vertex of each vertex)( size information (for example, an area), and surface information. Here the surface information is information including a surface roughness (μ m), a contact pressure {Pa), a silicon grease, and the like”); and
a processor coupled to the memory and the processor configured to (fig 1 and [0013]: “The thermal fluid analysis model generator 10 of FIG. 1 is connected to each other via a bus B, It is configured to include … an auxiliary storage device 102, a memory device 103, an arithmetic processing unit 104”) perform a process comprising:
estimating whether a pair of components included in a target product has contact with each other by referring to the first information ([0039]-[0046]: e.g. “That is, by performing loop processing of LOOP1,LOOP2,LOOP3 and LOOP4 in Fig.9, the existence of contact with the surface of other component members is judged in round robin about all the surfaces of all the component members, and when a contact surface is detected, S106 and S107 are performed”),
determining the number of divisional of the pair of components in the first thermal network model ([0018]: “The member n1odel generation unit 11 automatically generates a 6 face model (component model) of each component of the product”),
generating a second thermal network model of the target product on the basis of a result of the estimation and another result of the determination ([0047]: “it is possible to generate the contact thermal resistance model at the contact portion of each component and to automatically calculate the contact thermal resistance and the thermal conductivity of the contact thermal resistance model. Therefore, it is possible to efficiently perform the creation work of the thermal fluid analysis model taking into consideration the contact thermal resistance and the thermal conductivity” EN: The contact thermal resistance model having the component contact properties is the thermal network model), and
perform thermal analysis based on the thermal network model of the target product ([0047]: “in the case of the thermal fluid analysis, by utilizing the information stored in the contact thermal resistance model table 17, it is possible to expect to execute the thermal fluid analysis with accuracy closer to reality”).
Nishida does not explicitly disclose the second information indicating relationship between a parameter regarding thermal transfer of the two components and the number of divisional in a first thermal network model;
[determining a division number] by referring to second information indicating a relationship between a parameter regarding thermal transfer of components and a division number of the components in the thermal network model;

output an analysis result of the thermal analysis.
However, Vinke teaches the second information indicating relationship between a parameter regarding thermal transfer of the two components (P412:step 7: “When a surface of a package has to be subdivided, the area ratio of the inner and outer part of that surface is also a parameter in the optimization”; P417:eq 3 show a ratio of resistances)  and the number of divisional in a first thermal network model (P413:step 2: ‘The star-shaped resistance network in which two surface nodes are connected by a single resistance at one time, i.e., top-to-side, top-to-leads, bottom-to-side, and bottom-to-leads. This means that four “runs” have to be performed for a package where four surfaces are important.’ EN: the division number of the starting (first) model);
[determining the number of divisional of the pair of components in the first thermal network model] second information indicating a relationship between a parameter regarding thermal transfer of components (P412:step 7: “When a surface of a package has to be subdivided, the area ratio of the inner and outer part of that surface is also a parameter in the optimization”; P417:eq 3 show a ratio of resistances) and a division number of the components in the thermal network model (P413:step 2: ‘The star-shaped resistance network in which two surface nodes are connected by a single resistance at one time, i.e., top-to-side, top-to-leads, bottom-to-side, and bottom-to-leads. This means that four “runs” have to be performed for a package where four surfaces are important.’ EN: the division number of the starting (first) model);
(P413:step 4: ‘Starting with the star-shaped resistance network, the value of the cost function is calculated after subdivision of the top or the bottom of the package (two “runs”).’ EN: subdividing is generating a second model based on the first model contact and number of divisions);
output an analysis result of the thermal analysis (P414:§II.C: “Table III shows the maximum errors in junction temperature and heat flow rates for six different packages. It is interesting to compare the results acquired with the method described with previous results based on the “intuition” method, see the accompanying paper by Lasance et al. [9].”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nishida in view of the teachings of Vinke to include “the second information indicating relationship between a parameter regarding thermal transfer of the two components and the number of divisional in a first thermal network model; [determining a division number] by referring to second information indicating a relationship between a parameter regarding thermal transfer of components and a division number of the components in the thermal network model; generating a second thermal network model of the target product based on an estimation result obtained by the estimating and a determination result obtained by the determining; output an analysis result of the thermal analysis” by using the process of Vinke to generate information for use in the design information tables of Nishida since such use is explicitly suggested by Vinke, e.g. “Compact models are suited for embedding in design environments in use by the electronics industries, because they can be incorporated into the 

Regarding claim 2, Nishida discloses the thermal analysis device according to claim 1 (in combination as shown above).
Nishida does not explicitly disclose wherein the generation includes:
receiving a correction request of the estimation result,
modifying the estimation result based on the correction request, and
generating the second thermal network model of the target product based on the modified estimation result.
However, Vinke teaches receiving a correction request of the estimation result (P413:step 3: “If the accuracy obtained with this compact model is not satisfactory”),
modifying the estimation result based on the correction request (P413:step 3: “If the accuracy obtained with this compact model is not satisfactory, then the top or the bottom surface has to be subdivided”), and
generating the second thermal network model of the target product based on the modified estimation result (P413:step 7: “The “best” compact model is obtained in a similar way to that described in point 3 by selecting the two or three resistances that produced the smallest value of the cost function”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nishida in view of the teachings of Vinke to include “wherein 

Regarding claim 3, Nishida discloses the thermal analysis device according to claim 1 (in combination as shown above).
Nishida does not explicitly disclose wherein the determination includes:
receiving information indicating first accuracy for the thermal analysis and
determining the number of divisional of the pair of components in the thermal network model based on the relationship for the first accuracy indicated by the information.
However, Vinke teaches the determination includes:
receiving information indicating first accuracy for the thermal analysis  (P413:step 3: “If the accuracy obtained with this compact model is not satisfactory”), and
(P413:step 3: “If the accuracy obtained with this compact model is not satisfactory, then the top or the bottom surface has to be subdivided”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nishida in view of the teachings of Vinke to include “wherein the second information indicates the relationship for each accuracy for the thermal analysis, and the determination includes: receiving information indicating first accuracy for the thermal analysis and determining the number of divisional of the pair of components in the thermal network model based on the relationship for the first accuracy indicated by the information” by using the process of Vinke to generate information for use in the design information tables of Nishida since such use is explicitly suggested by Vinke, e.g. “Compact models are suited for embedding in design environments in use by the electronics industries, because they can be incorporated into the component libraries linked to board and system level thermal analysis software packages” (Vinke at abstract) and “Compact Models in the form of a simple resistance network can be incorporated into the component libraries linked to PCB thermal analysis software such as Cadence, Mentor Graphics, or Pacific Numerix.” (Vinke at P414:§II.D:¶3).

Regarding claim 4, Nishida discloses the thermal analysis device according to claim 1 (in combination as shown above), wherein the parameter regarding the thermal transfer includes an area ratio of the components (with Vinke as for claim 1, i.e. from Vinke - P412:step 7: “When a surface of a package has to be subdivided, the area ratio of the inner and outer part of that surface is also a parameter in the optimization”).

Regarding claim 5, Nishida discloses the thermal analysis device according to claim 1 (in combination as shown above), wherein the parameter regarding the thermal transfer includes a ratio of ease of thermal transfer in the components (with Vinke as for claim 1, i.e. from Vinke - P417:eq 3 show a ratio of resistances).

Regarding claim 6, Nishida discloses the thermal analysis device according to claim 1 (in combination as shown above).
Nishida does not explicitly disclose wherein
the processor is further configured to update, based on a thermal analysis result of the thermal analysis, the first information by using the estimation result and the second information by using the determination result.
However, Vinke teaches the processor is further configured to update, based on a thermal analysis result of the thermal analysis, the first information by using the estimation result and the second information by using the determination result (P413:step 7: ‘The “best” compact model is obtained in a similar way to that described in point 3 by selecting the two or three resistances that produced the smallest value of the cost function.’).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Nishida in view of the teachings of Vinke to include “the processor is further configured to update, based on a thermal analysis result of the thermal analysis, the first information by using the estimation result and the second information by using the determination result” by using the process of Vinke to generate information for use in the design information tables of Nishida since such use is explicitly suggested by Vinke, e.g. 

Regarding claims 7-12, the claims are to the method performed by the device of claims 1-6 and are rejected over the same teachings of Nishida and Vinke. 

Regarding claim 13, the claim is to a non-transitory computer-readable medium storing a program to perform the method performed by the device of claim 1 and is rejected over the same teachings of Nishida and Vinke.

Response to Arguments
Approval of Drawings Requested
Examiner: The drawings are indicated as accepted on the PTO-326 accompanying this action.

Claim Objection
Examiner: The previous objections are withdrawn; however, in view of the amendments, new objections are raised for claims 1, 3, 7, 9, and 13.

Claim Rejections Under 35 U.S.C. §112
Examiner: The rejections under 35 USC §112(b) are withdrawn in view of the amendments.

Claim Rejection Under 35 U.S.C. §101
Applicant (P6:¶8):
For example, independent claims 1, 7, and 13 each recite, inter alia, features of:
… [citation omitted]
At least these features of claims 1, 7, and 13 enable evaluation apparatus 1 to generate a thermal network model by using the stored information and obtain a thermal analysis result. Further, the construction of the thermal network model and the thermal analysis can be performed in a short time. Accordingly, since a large number of product configurations can be examined in an upstream process in the product design, the design can be easily made as disclosed in, for example, paragraph [0051] of the specification. These features cannot be performed by human activity and recite a technological improvement to an evaluation apparatus. Accordingly, withdrawal of the rejection is respectfully requested.
Examiner’s response:
The examiner respectfully disagrees. Regarding the assertion that “a large number of product configurations can be examined in an upstream process in the product design, the design can be easily made as disclosed in, for example, paragraph [0051] of the specification”, the examiner respectfully submits that this is moot since there is nothing claimed as regards an upstream process. As regards the assertion that “the construction of the thermal network model and the thermal analysis can be performed in a short time”, the examiner respectfully submits “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: … Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer”. Regarding the assertion that “These features cannot be performed by human activity and recite a technological improvement to an evaluation apparatus”, the examiner respectfully submits that the description found in the specification recites that “conventionally … a specialist or the like has created a model” (specification at [0003] which suggests that this may be human activity.
For these reasons, the examiner respectfully disagrees and the rejections are maintained.

Claim Rejection Under 35 U.S.C. §103
Applicant (P8:¶¶1-2):
Nishida appears to merely disclose generating a model and calculating contact thermal resistance and thermal conductivity by using the generated model. Nishida do not appear to disclose:
… [citation omitted]
Thus, at least the noted features of claims 1, 7, and 13 distinguish over Nishida. The noted features also distinguish over Vinke as evidenced, for example, by the Office Action. That is, the Office Action does not assert Vinke as disclosing the noted features.
… Thus, the Office Action fails to establish a prima facie case of obviousness vis-a-vis claims 1, 7, and 13. Claims 2-6 and 8-12 ultimately depend from claims 1 and 7, respectively, and so at least similarly distinguish over the asserted combination of references.
Examiner’s response:
The examiner respectfully disagrees. In particular, the Nishida disclosure includes the estimating and determining as shown in the prior action while the Vinke disclosure includes the determining based on the second information as shown in the prior action. Further, the Vinke disclosure includes generating a second thermal network model based on the estimating and determining. For these reasons, the claims remain rejected under 35 USC §103.

Conclusion
Claims 1-13 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
YUAN, YUAN. "Approaches on compact component thermal models and a few related topics." In Sixteenth Annual IEEE Semiconductor Thermal Measurement and Management Symposium (Cat. No. 00CH37068), pp. 161-166. IEEE, 2000.
Discussing the generation of compact component thermal models from finite-element models

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached Monday-Friday 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.S.B./Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147